                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                     No: 4:17-CV-00025-BR

HATTERAS/CABO YACHTS, LLC,                    )
a foreign limited liability company,          )
                                              )
               Plaintiff,                     )
                                              )
                       v.                     )              ORDER
                                              )
M/Y EPIC (Official Number 747618,             )
HIN: US-HATHR3021617), her engines,           )
boilers, tackle, apparel etc., in rem, and    )
ACQUAVIVA LTD., a foreign company,            )
                                              )
               Defendants.                    )


       This matter is before the court on Hatteras/Cabo Yachts, LLC’s (“Hatteras”) motion to

dismiss M/Y Epic (Official Number 747618, HIN: US-HATHR3021617), her engines, boilers,

tackle, apparel, etc. (“Vessel No. 2”), in rem, and Acquaviva’s Ltd.’s (collectively “Acquaviva”

unless otherwise indicated), in personam, counterclaim as well as motion for more definite

statement, (DE # 42); Daniel Spisso’s motion to intervene, (DE # 44), and motion to amend his

motion to intervene by interlineation, (DE # 49); along with Acquaviva’s motion for joinder, (DE

# 46). These motions have been fully briefed and are ripe for disposition.

                                      I.      BACKGROUND

       This action arises out of disputes regarding two yachts manufactured by Hatteras, an

entity owned by Brunswick Corporation (“Brunswick”) until August 2013, and since by Versa

Capital Management, LLC (“Versa Capital”). (DE # 30, at 25, 27; DE # 43, at 3.) Spisso,

Acquaviva’s agent, entered into a sales contract for the construction of the first yacht, a model

GT63 (“Vessel No. 1”), on or about 12 December 2012. (DE # 30, at 25, 30; DE # 43, at 3.) In
December 2014, Spisso filed suit in the Southern District of Florida, Case No. 1:14-cv-24616-

FAM, alleging breach of contract, breach of warranties, violation of the Magnuson-Moss

Warranty Act, and seeking rescission, revocation, and damages arising from the purchase of

Vessel No. 1. (DE # 30, at 36; DE # 43, at 4.) On 8 April 2015, Spisso entered into a settlement

agreement with Hatteras, Brunswick, and others, which purported to resolve the litigation

surrounding Vessel No. 1 and constituted a purchase/sale of Vessel No. 2. (DE #30, at 36; DE #

43, at 4; Def.’s Am. Countercl. (DE # 44-1) Ex. 3 at 81.)

       On 17 September 2016, the day after Spisso arrived to take possession of Vessel No. 2,

the vessel caught fire with him and guests onboard, resulting in smoke damage to the vessel.

(DE # 1, at 2; DE # 30, at 40–41.) Thereafter, Vessel No. 2 was returned to shore where Hatteras

took custody of it. (DE # 1, at 2–3; DE # 30, at 43.) Hatteras offered to repair the damage to the

vessel while it remained in Hatteras’ custody. (DE # 1, at 3; DE # 30, at 44.) Spisso did not

authorize Hatteras to complete the repairs, and Hatteras insisted that he retake possession of the

vessel. (DE # 1, at 3; DE # 30, at 45.) Hatteras notified Spisso that expenses for necessaries

were accruing while the vessel remained in its possession. (DE 1, at 3; DE # 30, at 47.) Spisso

alleges that Hatteras refused to allow him to properly inspect the vessel and otherwise acted

inconsistently with his purported ownership. (DE # 30, at 45–47.) Ultimately, the vessel

remained at Hatteras’ dock until Spisso took retook possession of the vessel in February 2017.

(DE # 1, at 3; DE # 30, at 48.) During that five month period, Hatteras alleges that the costs

associated with the provision of necessaries totaled $24,340.52. (DE # 1, at 4.)

        Hatteras commenced this action against Vessel No. 2, in rem, and Acquaviva, in

personam, on 2 March 2017. On 4 June 2018, the court denied Acquaviva’s motion to dismiss.

(DE # 29.) Acquaviva counterclaimed on 18 June 2018, alleging violations of the Magnuson-



                                                 2
 
Moss Warranty Act, violations of the Uniform Commercial Code, violations of North Carolina’s

Unfair and Deceptive Trade Practices Act, negligence, breach of contract, and unjust enrichment

relating to Vessel No. 2. (DE # 30, at 49–58.) Acquaviva also alleges that “Hatteras’s negligent

damaging of Vessel No. 2” breached the settlement agreement reached as to Vessel No. 1 and

therefore rescinds the releases contained therein. (DE # 30, at 42.) Thus, Acquaviva’s claims

and damages relate to Vessel No. 1, in addition to Vessel No. 2. On 24 August 2018, Hatteras

moved to dismiss the counterclaim and sought a more definite statement. (DE # 42.) Thereafter,

Spisso filed a motion to intervene as defendant and counterclaim plaintiff and attached an

amended counterclaim on behalf of himself and Acquaviva. (DE # 44; DE # 44-1.) Acquaviva

also moved to join Brunswick and Versa Capital as counterclaim defendants. (DE # 46.)

                                        II.     DISCUSSION

       A. Spisso’s Motion to Amend his Motion to Intervene

       On 24 August 2018, Spisso filed a motion to intervene as defendant and counterclaim

plaintiff, which he represented was unopposed by Hatteras. (DE # 44.) On 27 September 2018,

Spisso filed a motion to amend his motion to intervene, by interlineation, in order to reflect that

Hatteras actually did not consent to the motion. (DE # 49.) Hatteras does not oppose the

amendment to the motion to intervene and in fact, urged Spisso to file the amendment. (See DE

# 53-1.) This being the only change made to the motion to intervene, the court finds it is

appropriate to allow the amendment in order to accurately reflect Hatteras’ position on the

motion.

       B. Spisso’s Motion to Intervene (As Amended) and file Amended Counterclaim

       Spisso moves to intervene as defendant and counterclaim plaintiff alongside Acquaviva,

and to file an amended counterclaim. (Am. Mot. to Intervene, DE # 50-2; Am. Countercl. DE #



                                                 3
 
44-1.) Although Hatteras contends Spisso’s intervention is untimely, “[it] does not oppose the

addition of Daniel Spisso as a party to this litigation but only on the terms originally agreed

upon” by the parties. (DE # 53, at 2–3.) “However, Hatteras does object and opposes the

addition of the three (3) new claims against Hatteras . . . .” (Id.) Thus, Hatteras requests that the

court deny Spisso’s motion to intervene as to proposed counts 11, 12, and 13 of the amended

counterclaim. (Id. at 8.) It appears the true nature of Hatteras’ objections relate to the addition

of the new claims, not the addition of Spisso as a party. As such, Spisso’s motion to intervene,

as amended, will be allowed.

       Attached to Spisso’s motion to intervene is Acquaviva’s and Spisso’s joint amended

counterclaim against Hatteras. (DE # 44-1.) Hatteras contends the amendment is untimely

pursuant to the court’s scheduling order, (DE # 36), while Acquaviva and Spisso maintain the

scheduling order authorizes amendment to the same extent as Rule 15(a) of the Federal Rules of

Civil Procedure. (DE # 53, at 3; DE # 56, at 10.) In pertinent part, the scheduling order

provides:

       5. Amendment of Pleadings and Addition of Parties

              a. Except as provided by Rule 15(a), the parties must obtain leave of court
       to amend the pleadings or add parties.

               b. The Plaintiff shall file a motion to amend the pleadings or join additional
       parties no later than Monday, August 13, 2018.

              c. The Defendant shall file a motion to amend the pleadings or join
       additional parties no later than Monday, August 27, 2018.

(DE # 36, at 2.) Thus, the scheduling order does not require leave of court if amendment is

permitted under Rule 15(a). Rule 15(a) allows one amendment as a matter of course within

twenty-one days after serving the pleading or “if the pleading is one to which a responsive

pleading is required, 21 days after service of a responsive pleading or 21 days after service of a


                                                  4
 
motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B). Here,

Hatteras filed its motion to dismiss Acquaviva’s original counterclaim and motion for more

definite statement (“Rule 12 Motions”) on 24 August 2018. (DE # 42.) Thus, Rule 15(a)

allowed amendment, without leave, through 14 September 2018. Defendants filed their amended

counterclaim on 11 September 2018, within the timeframe allowed by Rule 15(a).

       Although Hatteras contends good cause is required to amend the counterclaim, it fails to

suggest any prejudice would result from the amendment. To the contrary, it appears Hatteras

was on notice of the claims alleged in the amended counterclaim, with the exception of count 12

for abuse of process. (See DE # 56, at 17–18.) The amended counterclaim is responsive to

Hatteras’ Rule 12 Motions and technically within the timeframe provided in Rule 15(a). As

such, amendment is permissible, and the amended counterclaim is deemed filed as of 11

September 2018. Because the amended counterclaim supersedes the original counterclaim, see

BAE Sys. Tech. Sol. & Servs. v. Republic of Korea’s Def. Acquisition Program Admin., 884

F.3d 463, 474 (4th Cir. 2018), Hatteras’ motion to dismiss the original counterclaim (and

contemporaneous motion for more definite statement) is moot.

       C. Acquaviva’s Motion for Joinder of Brunswick and Versa Capital

       Acquaviva moves, pursuant to Rule 20(a)(2), for joinder of Brunswick and Versa Capital

as counterclaim defendants alongside Hatteras. (DE # 46.) Rule 20 allows joinder of defendants

if:

       (A) any right to relief is asserted against them jointly, severally, or in the alternative
       with respect to or arising out of the same transaction, occurrence, or series of
       transactions or occurrences; and (B) any question of law or fact common to all
       defendants will arise in the action.
 
Fed. R. Civ. Pro. 20(a)(2). This rule provides trial courts “wide discretion” in joining parties and

“should be construed in light of its purpose, which ‘is to promote trial convenience and expedite


                                                   5
 
the final determination of disputes, thereby preventing multiple lawsuits.’” Aleman v. Chugach

Support Servs., Inc., 485 F.3d 206, 218 n.5 (4th Cir. 2007) (quoting Saval v. BL, Ltd., 710 F.2d

1027, 1031 (4th Cir. 1983)). Thus, the transaction or occurrence test of this rule permits all

“reasonably related claims . . . to be tried in a single proceeding.” Saval, 710 F.2d at 1031. If,

however, the court determines the addition of the party will not foster the objectives of Rule 20,

“‘but will result in prejudice, expense, or delay,’” joinder may be properly denied. Galeas v.

United States, No. 5:14-CT-3164-F, 2015 U.S. Dist. LEXIS 191699, at *6 (E.D.N.C. Jan. 30,

2015) (quoting Sykes v. Bayer Pharms. Corp., 548 F. Supp. 2d 208, 218 (E.D. Va. 2008)).

       Here, in its original and amended counterclaim, Acquaviva alleges Hatteras, Brunswick,

and Versa Capital (“Hatteras Entities”) were involved in the sale, manufacturing, and/or delivery

of the vessels at issue. (See, e.g., DE # 30, at 25–28; DE # 44-1, at 2–7.) Acquaviva further

alleges that Spisso contracted directly with Brunswick for the purchase of Vessel No. 1, and that

representatives of Brunswick and Versa Capital held themselves out as representatives of

Hatteras and vice versa. (DE # 30, at 27–30.) It is undisputed that Brunswick owned Hatteras

until August 2013, when it sold Hatteras to Versa Capital. (Id. at 27; DE # 54, at 3–4.) All of

Acquaviva’s claims against these entities arise from the sale, manufacturing, and delivery of

Vessel No. 1 and Vessel No. 2. (See DE # 30; DE # 44-1.) The manufacturing of these two

vessels arose from an interconnected series of transactions and questions of fact arising in this

action will be common to all counterclaim defendants.

       Hatteras contends Acquaviva’s motion for joinder is procedurally defective and requests

that it be denied. (DE # 54, at 7.) Hatteras argues that Acquaviva’s Rule 20 motion fails to state

a basis for liability against Brunswick and Versa Capital. (DE # 54, at 2.) However, Hatteras

concedes that the denial of the Rule 20 motion “can be without prejudice to permit Acquaviva to



                                                 6
 
file a proposed Amended Counterclaim . . . which satisfy[ies] Twombly pleading standards.”1

(DE # 54, at 7.) Thus, Hatteras challenges the sufficiency of the pleadings but not the propriety

of the joinder of the two entities. Hatteras fails to allege any potential prejudice or delay that

would result from the joinder of the entities. Given the court’s discretion and Hatteras’

admission that Acquaviva could properly file an amended counterclaim against the proposed

defendants, in the interest of efficiency, Acquaviva’s motion to join Brunswick and Versa

Capital as counterclaim defendants will be allowed.

                                                            III.       CONCLUSION

              Spisso’s motion to amend his motion to intervene by interlineation, (DE # 49), is

ALLOWED. Spisso’s motion to intervene, as amended (DE ## 44, 50-2), is ALLOWED.

Hatteras’ motion to dismiss the original counterclaim (and contemporaneous motion for more

definite statement), (DE # 42), is DENIED. Hatteras shall have thirty (30) days from the date of

this order to file any pleadings or motions responsive to the amended counterclaim. Aquaviva’s

motion to join Brunswick and Versa Capital as counterclaim defendants, (DE # 46), is

ALLOWED.

              This 10 January 2019.




                                                 

 

                                                        __________________________________ 

                                                                            W. Earl Britt
                                                                            Senior U.S. District Judge



                                                            
1
   Acquaviva actually filed an amended counterclaim on 11 September 2018. (DE # 44-1.)

                                                                        7
 
